Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 16 December 2020, has been fully considered. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-20 are currently pending and have been examined.
Claims 1, 9, and 17 have been amended.
Claims 1-20 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is November 14, 2017 claiming benefit to Provisional Application 62/585,976.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong, Jung Ook and Jao Yuen, Shelten Gee (US Patent No. 8,920,332) [hereinafter Hong] in view of Jain et al. (US Patent No. 8,540,629)[hereinafter Jain] in further view of Bitran et al. (US Patent App No 2017/0039480). 
As per claim 1, Hong teaches the following limitations:
a method for controlling a sensing device, the method comprising is taught in the Summary in column 7 lines 8-10 and in the Detailed Description in column 12 lines 47-50 (teaching on a wearable device with a control logic center for controlling the sensor behavior);
transmitting, by a processor, a signal to a wearable device to initiate vital signal sensing during a first time period is taught in the Brief Description of the Drawings in column 9 lines 26-29, in the Detailed Description in columns 11-12 lines 61-04 and column 44 lines 14-18 (teaching on the initiation of the wearable device to retrieve data from the sensors in a first instance);
receiving, by the processor from the wearable device, vital signal data from the wearable device is taught in the Detailed Description in column 12 liens 56-61 (teaching on the device collecting sensor data from the wearable device and transmitting that data to a remote processor where the data is received and processed for the user);
adjusting, by the processor, a schedule for initiating the vital signal sensing based on the vital signal data is taught in the Detailed Description in column 15 lines 33-45 and lines 51-55 (teaching on, once the data indicates that the wearer is performing an activity that is not conducive to retrieving useful data at the current sampling schedule, to initiate an alternative sampling schedule until the desired activity level is reestablished); -AND-
by the processor, a signal to the wearable device to initiate the vital signal sensing during a second time period according to the schedule for initiating the vital signal sensing is taught in the Detailed Description in column 12 liens 56-61 and in column 16 lines 7-12 
Hong fails to teach the following; Jain, however, does teach:
and transmitting, based on a probability of detecting a vital signal anomaly is taught in the Detailed Description in col 8 lines 10-55 and col 8 lines 56-62 (teaching on a dynamic sampling rate for a biometric/vital sign sensor); -AND-
wherein the vital signal sensing is initiated during a period when the probability of detecting the vital signal anomaly exceeds a predetermined threshold is taught in the Detailed Description in col 8 lines 10-55 and col 8 lines 56-62 (teaching on altering the sampling rate of the biometric/vital sign sensor when the measured values fall outside (i.e. exceeds) a predetermined threshold of the expected measures).
One having ordinary skill in the art at the time the invention was filed would combine the variable sensor sampling rate system of Hong with the change in sampling rate being triggered by the data reaching a threshold indicating an abnormal event of Jain with the motivation of “optimiz[ing] the operation of the sensors”(Jain in the Detailed Description in col 8 lines 29-32).
Hong and Jain fail to teach the following; Bitran, however, does teach:
wherein the probability is based at least partially on previous vital signal data is taught in the Detailed Description in ¶ 0075-76 and ¶ 0016-18 (teaching on determining the likelihood/confidence score of an event occurring being based at least partially on previously tracked user-data including physiological data (here heart rate data is provided as an example)); -AND-
and wherein the vital signal sensing is turned off during a time period when the probability of detecting the vital signal anomaly is below the predetermined threshold is taught in the Summary in ¶ 0004, in the Detailed Description in ¶ 0075, and ¶ 0103 (teaching on turning off physiological sensors to coincide with predicted future events wherein the off timing is based on a likelihood/confidence score of an event occurring being below a threshold value).
One having ordinary skill in the art at the time the invention was filed would combine the variable sensor sampling rate system of Hong and Jain with the sensor power off when the probability of sensing an event is below a threshold of Bitran with the motivation of “help[ing] reduce power usage by automatically turning physiological sensors on and off to coincide with the start and end of an … event” (Bitran in the Abstract)
As per claim 2, the combination of Hong, Jain, and Bitran discloses all of the limitations of claim 1. Hong also discloses the following:
the method of claim 1, further comprising receiving, by the processor from the wearable device, contextual data corresponding to the vital signal data is taught in the Detailed Description in column 18 line 18 and lines 54-56 (teaching on the sensors receiving and transmitting data that enables the processor to determine the context of the users biometric readings based on the users perceived activity - here, sleeping, attempting to sleep, or waking up from sleep).
As per claim 3, the combination of Hong, Jain, and Bitran discloses all of the limitations of claim 2. Hong also discloses the following:
the method of claim 2, wherein the contextual data comprises a time of the vital signal sensing is taught in the Detailed Description in column 19 lines 16-18 (teaching on the data 
As per claim 4, the combination of Hong, Jain, and Bitran discloses all of the limitations of claim 2. Hong also discloses the following:
the method of claim 2, wherein the contextual data comprises motion information corresponding to the wearable device is taught in the Detailed Description in column 15 lines 51-55 (teaching on the sensor receiving motion data and responding by increasing sampling rate of the sensor on the wearable device).
As per claim 5, the combination of Hong, Jain, and Bitran discloses all of the limitations of claim 1. Hong also discloses the following:
the method of claim 1, further comprising determining, by the processor, whether or not to initiate a sensing interval during a second time period based on the vital signal data is taught in the Detailed Description in column 15 lines 33-45 (teaching on the systems' determination to sample (or not) the sensing data at a particular rate/schedule based on the activity - if the system determines the sampling would not be productive, the sampling schedule is greatly reduced to conserve the power supply for the wearable device).
As per claim 6, the combination of Hong, Jain, and Bitran discloses all of the limitations of claim 1. Hong also discloses the following:
the method of claim 1, further comprising: calculating, by the processor, the probability of detecting a vital signal anomaly during a portion of the second time period is taught in the Detailed Description in column 31 lines 19-21 and 41-48 (teaching on activity discrimination to asset the multiple-target tracker to determine if a secondary time period (with an associated sampling rate) is occurring using a probability skew towards the estimated value of the vital data for that particular activity); -AND-
and adjusting, by the processor, the schedule for initiating the vital signal sensing based on the calculated probability is taught in the Detailed Description in column 31 lines 19-21, 27-31, and 51-56 (teaching on changing the track based on the users new activity and its corresponding activity discriminator data points probability).
As per claim 7, the combination of Hong, Jain, and Bitran discloses all of the limitations of claim 1. Hong also discloses the following:
the method of claim 1, wherein the signal to the wearable device to initiate the vital signal sensing during the first time period comprises a first instruction to perform the vital signal sensing during a first plurality of sensing intervals according to the schedule for initiating the vital signal sensing is taught in the Claims at claim 1 column 79 lines 51054 and claim 6 column 80 lines 4-7 and (teaching on the sensing device collecting data at a set schedule/frequency for a first mode until the device sensing a change in the data collection that would trigger a change in the data acquisition schedule); -AND-
and the signal to the wearable device to initiate the vital signal sensing during the second time period comprises a second instruction to perform the vital signal sensing during a second plurality of sensing intervals according to the schedule after the schedule is adjusted is taught in the Claims at claim 7 column 80 lines 8-10 (teaching on the processor recognizing a need to change the data capture schedule and adjusting the frequency for the sensors to collect the data).
As per claim 8, the combination of Hong, Jain, and Bitran discloses all of the limitations of claim 7. Hong also discloses the following:
the method of claim 7, wherein a duration and an interval of each of the first and second plurality of sensing intervals are defined by the schedule for initiating the vital signal sensing is taught in the Claims at claim 5 column 79 lines 62-64 (teaching on the first mode for the 
As per claim 9, Hong teaches the following limitations:
a system for controlling a sensing device, the system comprising is taught in the Summary in column 7 lines 8-10 and in the Detailed Description in column 12 lines 47-50 (teaching on a wearable device with a control logic center for controlling the sensor behavior);
a processor and a memory coupled to the processor is taught in the Detailed Description in column lines 61-65 (teaching on the system containing a processor to process the sensing data with a memory coupled to the processor);
wherein the memory stores instructions that, when executed by the processor, cause the processor to is taught in the Detailed Description in column lines 61-66 (teaching on the memory and processor coupling are programed to perform the following functions of the system);
transmit a signal to a wearable device to initiate vital signal sensing during a first time period is taught in the Brief Description of the Drawings in column 9 lines 26-29, in the Detailed Description in columns 11-12 lines 61-04 and column 44 lines 14-18 (teaching on the initiation of the wearable device to retrieve data from the sensors in a first instance );
receive, from the wearable device, vital signal data from the wearable device is taught in the Detailed Description in column 12 liens 56-61 (teaching on the device collecting sensor data from the wearable device and transmitting that data to a remote processor where the data is received and processed for the user);
adjust a schedule for initiating the vital signal sensing based on the vital signal data is taught in the Detailed Description in column 15 lines 33-45 and lines 51-55 (teaching on, once the data indicates that the wearer is performing an activity that is not conducive to 
a signal to the wearable device to initiate the vital signal sensing during a second time period according to the schedule for initiating the vital signal sensing is taught in the Detailed Description in column 12 liens 56-61 and in column 16 lines 7-12 (teaching on the device collecting under a new sampling schedule (it is assumed that the new schedule is necessarily transmitted back to the device because the new data reflective of this new schedule is collected and displayed) and the new sensing information being processed and displayed for the user).
Hong fails to teach the following; Jain, however, does teach:
and transmit, based on a probability of detecting a vital signal anomaly is taught in the Detailed Description in col 8 lines 10-55 and col 8 lines 56-62 (teaching on a dynamic sampling rate for a biometric/vital sign sensor); -AND-
wherein the vital signal sensing is initiated during a period when the probability of detecting the vital signal anomaly exceeds a predetermined threshold is taught in the Detailed Description in col 8 lines 10-55 and col 8 lines 56-62 (teaching on altering the sampling rate of the biometric/vital sign sensor when the measured values fall outside (i.e. exceeds) a predetermined threshold of the expected measures).
One having ordinary skill in the art at the time the invention was filed would combine the variable sensor sampling rate system of Hong with the change in sampling rate being triggered by the data reaching a threshold indicating an abnormal event of Jain with the motivation of “optimiz[ing] the operation of the sensors”(Jain in the Detailed Description in col 8 lines 29-32).
Hong and Jain fail to teach the following; Bitran, however, does teach:
wherein the probability is based at least partially on previous vital signal data is taught in the Detailed Description in ¶ 0075-76 and ¶ 0016-18 (teaching on determining the likelihood/confidence score of an event occurring being based at least partially on previously tracked user-data including physiological data (here heart rate data is provided as an example)); -AND-
and wherein the vital signal sensing is turned off during a time period when the probability of detecting the vital signal anomaly is below the predetermined threshold is taught in the Summary in ¶ 0004, in the Detailed Description in ¶ 0075, and ¶ 0103 (teaching on turning off physiological sensors to coincide with predicted future events wherein the off timing is based on a likelihood/confidence score of an event occurring being below a threshold value).
One having ordinary skill in the art at the time the invention was filed would combine the variable sensor sampling rate system of Hong and Jain with the sensor power off when the probability of sensing an event is below a threshold of Bitran with the motivation of “help[ing] reduce power usage by automatically turning physiological sensors on and off to coincide with the start and end of an … event” (Bitran in the Abstract).
As per claim 10, the combination of Hong, Jain, and Bitran discloses all of the limitations of claim 9. Hong also discloses the following:
the system of claim 9, wherein the instructions further cause the processor to receive, from the wearable device, contextual data corresponding to the vital signal data is taught in the Detailed Description in column 18 line 18 and lines 54-56 (teaching on the sensors receiving and transmitting data that enables the processor to determine the context of the users biometric readings based on the users perceived activity - here, sleeping, attempting to sleep, or waking up from sleep).

the system of claim 10, wherein the contextual data comprises a time of the vital signal sensing is taught in the Detailed Description in column 19 lines 16-18 (teaching on the data being analyzed within a particular time window where the contextual sensing data (here sleep related data capture) is elevated).
As per claim 12, the combination of Hong, Jain, and Bitran discloses all of the limitations of claim 10. Hong also discloses the following:
the system of claim 10, wherein the contextual data comprises motion information corresponding to the wearable device is taught in the Detailed Description in column 15 lines 51-55 (teaching on the sensor receiving motion data and responding by increasing sampling rate of the sensor on the wearable device).
As per claim 13, the combination of Hong, Jain, and Bitran discloses all of the limitations of claim 9. Hong also discloses the following:
the system of claim 9, wherein the instructions further cause the processor to determine whether or not to initiate a sensing interval during a second time period based on the vital signal data is taught in the Detailed Description in column 15 lines 33-45 (teaching on the systems' determination to sample (or not) the sensing data at a particular rate/schedule based on the activity - if the system determines the sampling would not be productive, the sampling schedule is greatly reduced to conserve the power supply for the wearable device).
As per claim 14, the combination of Hong, Jain, and Bitran discloses all of the limitations of claim 9. Hong also discloses the following:
the system of claim 9, wherein the instructions further cause the processor to: calculate the probability of detecting a vital signal anomaly during a portion of the second time period is taught in the Detailed Description in column 31 lines 19-21 and 41-48 (teaching on activity discrimination to asset the multiple-target tracker to determine if a secondary time period (with an associated sampling rate) is occurring using a probability skew towards the estimated value of the vital data for that particular activity); -AND-
and adjust the schedule for initiating the vital signal sensing based on the calculated probability is taught in the Detailed Description in column 31 lines 19-21, 27-31, and 51-56 (teaching on changing the track based on the users new activity and its corresponding activity discriminator data points probability).
As per claim 15, the combination of Hong, Jain, and Bitran discloses all of the limitations of claim 9. Hong also discloses the following:
the system of claim 9, wherein the signal to the wearable device to initiate the vital signal sensing during the first time period comprises a first instruction to perform the vital signal sensing during a first plurality of sensing intervals according to the schedule for initiating the vital signal sensing is taught in the Claims at claim 1 column 79 lines 51054 and claim 6 column 80 lines 4-7 and (teaching on the sensing device collecting data at a set schedule/frequency for a first mode until the device sensing a change in the data collection that would trigger a change in the data acquisition schedule); -AND-
and the signal to the wearable device to initiate the vital signal sensing during the second time period comprises a second instruction to perform the vital signal sensing during a second plurality of sensing intervals according to the schedule after the schedule is adjusted is taught in the Claims at claim 7 column 80 lines 8-10 (teaching on the processor 
As per claim 16, the combination of Hong, Jain, and Bitran discloses all of the limitations of claim 15. Hong also discloses the following:
the system of claim 15, wherein a duration and an interval of each of the first and second plurality of sensing intervals are defined by the schedule for initiating the vital signal sensing is taught in the Claims at claim 5 column 79 lines 62-64 (teaching on the first mode for the data capture schedule being preset to only occur 50% of the wear time for the device - triggering the limitation to control both the first and second capture frequency schedules).
As per claim 17, Hong teaches the following limitations:
a sensor system comprising is taught in the Summary in column 7 lines 8-10 and in the Detailed Description in column 12 lines 47-50 (teaching on a wearable device with a control logic center for controlling the sensor behavior);
a server configured to schedule and initiate, according to a schedule, sensing intervals during a first time period for a wearable device is taught in the Brief Description of the Drawings in column 9 lines 26-29, in the Detailed Description in columns 11-12 lines 61-04 and column 44 lines 14-18 (teaching on the initiation of the wearable device to retrieve data from the sensors in a first instance );
wearable device located remotely with respect to the server is taught in the Detailed Description in column 12 lines 47-50 (teaching on a portable, remote wearable device);
and the wearable device comprising one or more sensors for sensing vital signals of a user, wherein the wearable device is configured to sense location data is taught in the Detailed Description in column 12 lines 47-51 and 66 (teaching on the wearable device having embedded sensors to communicate location data to the other device);
and vital signal data is taught in the Detailed Description in column 12 lines 47-51 and 64-66 (teaching on the sensors also collecting vital sign data for the wearer);
and transmit the sensed location data and vital signal data to the server wherein the wearable device is configured to activate sensors according to a signal from the server is taught in the Detailed Description in column 45 lines 62-66 and column 46 lines 24-28 (teaching on the data being transmitted is processed and the sensors on the wearable device are instructed to send real time data to track (assumed to include both bio-sensed and location data types) real time while the sensors collect data); -AND-
wherein the server is configured to adjust the schedule for a second time period for activating the sensors according to the sensed location data and vital signal data, and is taught in the Detailed Description in column 15 lines 33-45 and lines 51-55 (teaching on, once the data indicates that the wearer is performing an activity that is not conducive to retrieving useful data at the current sampling schedule, to initiate an alternative sampling schedule until the desired activity level is reestablished).
Hong fails to teach the following; Jain, however, does teach:
wherein the signal from the server is transmitted based on a probability of detecting a vital signal anomaly is taught in the Detailed Description in col 8 lines 10-55 and col 8 lines 56-62 (teaching on a dynamic sampling rate for a biometric/vital sign sensor); -AND-
and wherein the sensing intervals are initiated during a period when the probability of detecting the vital signal anomaly exceeds a predetermined threshold is taught in the Detailed Description in col 8 lines 10-55 and col 8 lines 56-62 (teaching on altering the sampling rate of the biometric/vital sign sensor when the measured values fall outside (i.e. exceeds) a predetermined threshold of the expected measures).

Hong and Jain fail to teach the following; Bitran, however, does teach:
wherein the probability is based at least partially on previous vital signal data is taught in the Detailed Description in ¶ 0075-76 and ¶ 0016-18 (teaching on determining the likelihood/confidence score of an event occurring being based at least partially on previously tracked user-data including physiological data (here heart rate data is provided as an example)); -AND-
and wherein the sensing intervals are turned off during a period when the probability of detecting the vital signal anomaly is below the predetermined threshold is taught in the Summary in ¶ 0004, in the Detailed Description in ¶ 0075, and ¶ 0103 (teaching on turning off physiological sensors to coincide with predicted future events wherein the off timing is based on a likelihood/confidence score of an event occurring being below a threshold value).
One having ordinary skill in the art at the time the invention was filed would combine the variable sensor sampling rate system of Hong and Jain with the sensor power off when the probability of sensing an event is below a threshold of Bitran with the motivation of “help[ing] reduce power usage by automatically turning physiological sensors on and off to coincide with the start and end of an … event” (Bitran in the Abstract).
As per claim 18, the combination of Hong, Jain, and Bitran discloses all of the limitations of claim 17. Hong also discloses the following:
the sensor system of claim 17, wherein the server is configured to calculate the probability of detecting a vital signal anomaly during a portion of the second time period is taught in the Detailed Description in column 31 lines 19-21 and 41-48 (teaching on activity discrimination to asset the multiple-target tracker to determine if a secondary time period (with an associated sampling rate) is occurring using a probability skew towards the estimated value of the vital data for that particular activity); -AND-
and adjust the schedule for the second time period based on the calculated probability is taught in the Detailed Description in column 31 lines 19-21, 27-31, and 51-56 (teaching on changing the track based on the users new activity and its corresponding activity discriminator data points probability).
As per claim 19, the combination of Hong, Jain, and Bitran discloses all of the limitations of claim 17. Hong also discloses the following:
the sensor system of claim 17, wherein the server is further configured to receive, from the wearable device, contextual data corresponding to the vital signal data is taught in the Detailed Description in column 18 line 18 and lines 54-56 (teaching on the sensors receiving and transmitting data that enables the processor to determine the context of the users biometric readings based on the users perceived activity - here, sleeping, attempting to sleep, or waking up from sleep).
As per claim 20, the combination of Hong, Jain, and Bitran discloses all of the limitations of claim 19. Hong also discloses the following:
the sensor system of claim 19, wherein the server is further configured to determine whether or not the vital signal data comprises information indicating a vital signal anomaly based on the contextual data is taught in the Detailed Description in the column 14 table Physiological data acquired column (second column) (teaching on the processor .

Response to Arguments
Applicant’s arguments, see Rejections under 35 U.S.C. §103, filed 12/16/2020, with respect to the rejection of claims 1-20 under 103(a) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Bitran, as per the rejection above.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN LYNN JACKSON whose telephone number is (571)272-5389. The examiner can normally be reached on Monday-Friday 6:30AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 05096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.J./Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626